          Case 3:16-cv-05315-RSM-JRC Document 230 Filed 01/06/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ASHER J. BECKER,
                                                              CASE NO. 3:16-cv-05315-RSM-JRC
11                             Plaintiff,
                                                              SCHEDULING ORDER
12              v.

13      RHONDA WILLIAMSON,

14                             Defendant.

15

16
            The Court has reviewed the parties’ Joint Status Report (Dkt. 229) and schedules this
17
     case for a three-day jury trial on December 13, 2021, at 9:00 a.m. before the Honorable
18
     Ricardo S. Martinez, Courtroom 13206 with the following pretrial schedule:
19
                                      Event                                        Date
20
        Settlement Conference per LCR 39.1(c)(2) held no later than         September 1, 2021
21
        All motions in limine must be filed by this date and noted on the   November 15, 2021
22      motion calendar no later than the second Friday after filing.

23      Motions in limine raised in trial briefs will not be considered.

24


     SCHEDULING ORDER - 1
            Case 3:16-cv-05315-RSM-JRC Document 230 Filed 01/06/21 Page 2 of 4




 1      Agreed LCR 16.1 Pretrial Order due                                       December 1, 2021

 2      Pretrial conference                                                     To be set if needed

 3      Trial briefs, proposed voir dire, jury instructions and exhibits by     December 10, 2021

 4
             This order sets firm dates that can be changed only by order of the Court, not by
 5
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 6
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
 7
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
 8
     holiday, the act or event shall be performed on the next business day.
 9
             If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must
10
     notify Deputy Clerk Kelly Miller at kelly_miller@wawd.uscourts.gov, within 10 days of the date
11
     of this Order and must set forth the exact nature of the conflict. A failure to do so will be deemed
12
     a waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be
13
     understood that the trial may have to await the completion of other cases.
14
                     ALTERATIONS TO ELECTRONIC FILING PROCEDURES
15
             As of June 1, 2004, counsel shall be required to electronically file all documents with the
16
     court. Pro se litigants may file either electronically or in paper form. Information and procedures
17
     or electronic filing can be found on the Western District of Washington’s website at
18
     https://www.wawd.uscourts.gov.
19
             The following alterations to the Electronic Filing Procedures apply in all cases pending
20
     before Judge Martinez:
21
        •    Section III, Paragraph F: When the aggregate submittal to the Court (i.e., the motion, any
22
             declarations and exhibits, the proposed order, and the certification of service) exceeds 50
23
             pages in length, a paper copy of the document (3-hole punched, with dividers, banded or
24


     SCHEDULING ORDER - 2
            Case 3:16-cv-05315-RSM-JRC Document 230 Filed 01/06/21 Page 3 of 4




 1           clipped as needed. No binders.) must be delivered to the Clerk’s Office by 10:30 a.m. the

 2           day after filing. The chambers copy must be clearly marked with the words “Courtesy

 3           Copy of Electronic Filing for Chambers.”

 4      •    Section III, Paragraph L: Unless the proposed order is stipulated, agreed, or otherwise

 5           uncontested, the parties need not email a copy of the order to the judge’s orders email

 6           address.

 7                                              DISCOVERY

 8           As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 9   possible. If there is a dispute the parties believe can be resolved through a phone conference with

10   the court, the parties should contact Kelly Miller, at Kelly_miller@wawd.uscourts.gov, as soon

11   as possible.

12                                          PRIVACY POLICY

13           Under LCR 5.2(a), parties must redact the following information from documents and

14   exhibits before they are filed with the Court:

15      •    Dates of Birth – redact to the year of birth, unless deceased.
        •    Names of Minor Children – redact to the initials, unless deceased or currently over the
16           age of 18.
        •    Social Security or Taxpayer ID Numbers – redact in their entirety
17      •    Financial Accounting Information – redact to the last four digits.
        •    Passport Numbers and Driver License Numbers – redact in their entirety.
18
                                                 EXHIBITS
19
             The original and one copy of the trial exhibits are to be delivered to chambers seven days
20
     before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the
21
     Clerk’s Office.
22
             The Court hereby alters the LCR 16.1 procedure for numbering exhibits:
23

24


     SCHEDULING ORDER - 3
           Case 3:16-cv-05315-RSM-JRC Document 230 Filed 01/06/21 Page 4 of 4




 1          Plaintiff’s exhibits shall be numbered consecutively beginning with the number “1”

 2   (one). Defendant’s exhibits shall be numbered consecutively beginning with “A-1” (one).

 3   Duplicate documents shall not be listed twice. Once a party has identified an exhibit in the

 4   Pretrial Order, any party may use it. Each set of exhibits shall be submitted in a three-ring binder

 5   with appropriately numbered tabs.

 6                               COOPERATION AND SETTLEMENT

 7          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 8   possible. Counsel are further directed to cooperate in preparing the final Pretrial Order in the

 9   format required by LCR 16.1, except as ordered below.

10          This case is designated for mediation pursuant to LCR 39.1(c), and the parties shall

11   follow the procedures set forth therein.

12          Should this case settle before Judge Martinez has ruled on dispositive motions, counsel

13   shall notify Kelly Miller at Kelly_miller@wawd.uscourts.gov. Should this case settle after Judge

14   Martinez has ruled on dispositive motions, counsel shall immediately notify Lowell Williams or

15   Laurie Cuaresma, at (206) 370-8521. Pursuant to LCR11(b), an attorney who fails to give the

16   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

17   appropriate.

18          Dated this 6th day of January, 2021.

19

20

21
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
22

23

24


     SCHEDULING ORDER - 4
